COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO.
2-09-439-CV
 
 
MICHAEL S. POLLY                                                              APPELLANT
 
                                                   V.
 
REALPAGES, INC. AND                                                        APPELLEES
JAMES HARRISON
 
                                              ------------
 
            FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Through
a letter sent to his counsel on December 16, 2009, we have given appellant
Michael S. Polly an opportunity to explain why his notice of appeal was
untimely filed[2]
and why this appeal should not be dismissed for want of jurisdiction.  He has not done so.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App.
P. 25.1(b), 26.1(a)(1), 42.3(a), 43.2(f); Crites v. Collins, 284 S.W.3d
839, 840 (Tex. 2009) (indicating that the timely filing of a notice of appeal
is jurisdictional); Wilkins v. Methodist Health Care Sys., 160 S.W.3d
559, 564 (Tex. 2005) (same).
 
TERRIE LIVINGSTON
JUSTICE
 
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
 
DELIVERED:  February 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]The trial court signed
its judgment on July 31, 2009.  Although
appellant timely filed a motion for new trial on August 31, he did not file his
notice of appeal in the trial court until December 7, and it was therefore
untimely. See Tex. R. Civ. P. 329b(a); Tex. R. App. P. 26.1(a)(1).